 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-CR-411-KJD-DJA
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     ROBERT MARCELLUS JONES, JR.,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Tuesday, July 20, 2021 at 9:00 a.m., be vacated and continued to ________________
                                                                       September 7, 2021 at the
12   hour of ___:___
              10 00 __.m.;
                     a     or to a time and date convenient to the court.

13          DATED this 2nd day of July, 2021.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
